Caldwruu, J.
This case is herd on a petitionin’error to reserve-a lower" court for sustaining a demurrer to the petition.
P. IT. Kaiser and P. L. Taft, for Defendant in Error.
The petition says that Aaron Black has for several months .received from the auditor a warrant for the payment of $120 .per month out of the treasury, and he alleges the auditor has no right to issue such warrant; that Black pretended to have an appointment from the board of commissioners, but that, by an appointment, he is not entitled to the warrant; and it presents the question whether or not an act of 1896- providing for the compensation of county officers of this county by fixed salaries repeals section 8 of a similar salary law passed in 1889, and then the additional law, if said section 8 is not so repealed, is it constitutional?
We have been furnished with the opinion of Judge Phillips upon these two questions in the determination of the case in the common pleas court. We have examined that opinion with care, .as well as 1he statutes and the briefs, and we affirm the judgment of the court below, upon the opinion of Judge Phillips.